Contact Contact Robert L. Messier, Jr. Mark J. Blum Chief Executive Officer President (860) 585-2117 (860) 585-2118 TWO VALLEY BANK DIRECTORS RETIRE Bristol, Connecticut – June 26, 2007.David W. Florian and James G. Biondi have retired from the Board of Directors of Valley Bank and First Valley Bancorp, Inc. as of the June 25, 2007 Special Shareholders Meeting. Robert L. Messier, Jr., CEO of Valley Bank said, “Both of these gentlemen were Founding Directors of Valley Bank.A little over seven years ago, when Valley Bank was just a dream, they were involved in the formation of the Bank and raising of capital.In fact, they were also part of the group that loaned money to the Bank while it was in organization so that the Bank would have operating funds.” Messier continued, “Jim Biondi was chairman of the Bank’s Loan Committee and was superb in his due diligence on each loan request.He made us think and was very sensitive to the need to protect shareholder interests by minimizing risk.” “Dave Florian chaired the Bank’s Audit\Compliance Committee and in the beginning, chaired the Building Committee.In both cases, he was very committed to details and helped shape our culture with respect to doing things right the first time and limiting unnecessary expenses,” said Messier. Messier continued, “I think the best comment I can make about these two gentlemen is that if banks had Directors like these in the 80’s, maybe there would have been less problem banks throughout the country.” “Valley Bank has been blessed with quality Directors who execute their responsibilities with the utmost of integrity and commitment to excellence,” said Messier. Messier said, “Both Directors have been elected to Director Emeritus status by the Valley Bank Board of Directors.We will miss their sage advice and support.” ***** Statements in this new release, if any, concerning future results, performance, expectations or intentions are forward-looking statements.Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases, and other communications.Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions.The Company intends any forward-looking statements to be covered by the Litigation Reform act of 1995 and is including this statement for purposes of said safe harbor provisions.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this news release.Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. END
